Wade, C. J.
This was” an action to foreclose a mortgage. The defendants demurred to the complaint upon the ground that it was insufficient and uncertain in this, that the Christian name of the plaintiff did not appear in the complaint, and therefore that it did not comply with the requirements of the Practice Act in stating the names of the parties to the action. The demurrer was overruled, and this action of the court is assigned as error. Our statute requires that the complaint shall state the names of the parties, plaintiff and defendant. The object of this requirement is to impart certainty to judgments and other judicial proceedings where rights have been detexpained and adjudicated by the action. How shall the identity of the parties be established ? How shall they be estopped ? Certainly not while there is doubt as to their names and identity, or as to whose rights have been concluded by the action. Hence the requirement that the complaint shall contain the names of the parties. What is a name % *610In law men are known by tbeir Christian or baptismal names, and not by the initial letter thereof. 7 Bac. Abr. 7, title Misnomer; Keene v. Meade, 3 Pet. 1; Gaines v. Stiles, 14 id. 327; Grant v. Nayler, 4 Cranch, 224; Franklin v. Talmadge, 5 Johns. 84; Crafts v. Stiles, 4 Gray, 194; Garwood v. Hastings, 38 Cal. 222.
It is not material how this doctrine became engrafted into the law, or the reasons for it, so long as we find it so thoroughly and conclusively established. That its foundation rests in a religious right or ceremony cannot be doubted. But this consideration is of no moment whatever. The question before us is one of law and not of religion, and though many principles of the law may have had their origin in the religious observances of our ancestors, .and though the religious significance of the principle may have entirely passed away and become obsolete, yet the law remains, and, when a long course of decisions has established and defined a principle, we are not at liberty to disregard or impair it.
Pleadings must be made certain and definite. Their object is to define rights and to define and identify the person to whom such rights belong and attach. If a person acquires a right ór incurs an obligation .in a name not his own, he must help his true name by averment, to the end that there shall be no uncertainty as to the adjudication or who is affected by it. If he fails in this and sues in the wrong name, the judgment is uncertain. Actions should be so commenced and judgments so rendered, that a second suit would not become necessary to determine whose rights were adjudicated by the first action. The designation, H. C. Wiebbold, does not import certainty. In the law, it is not a name. No one would contend that the designation, Wiebbold, alone, unaided by averment, answered the requirements of the statute as to the names of the parties to an action. Its uncertainty would vitiate the complaint. It would not identify the party. A judgment for the plaintiff by such a designation would do him no good. It would be void for uncertainty, as -would a judgment for the possession of a parcel of land without any description or boundary. The use of the letters, H. C., does not help the matter. JT. 0. is not a name; but, assuming that they are the initial letters of the Christian name, yet thpy may represent a hundred dif*611ferent names. Haines v. Smith, 43 N. Y. 775 ; People v. Furguson, 8 Cow. 102. The complaint should state the full Christian names of the parties. IVIoak’s Van Santvoord’s PI. 155. -The omission of the first names of persons in pleadings, unless excused by averment, makes the pleadings indefinite and uncertain. "Voor-hies’ Code (ed. 1870), 248, and authorities there cited. The original writ and declaration must both set forth accurately the names of both parties. The plaintiff must be described by his Christian name and surname. Steph. Pl. 284 — 5; 1 Ch. Pl. 256, and note, N. Y. Sup. Ct. P.; Frank v. Levie, 5 Robt. 599.
These authorities are sufficient to show that the omission of the Christian name of the parties in. pleadings renders them defective for uncertainty. Who brings the action and against whom ? The law permits no uncertainty in this. What has been once adjudicated between the same parties shall not be again litigated. Hence the necessity of identifying the parties. This is not a technicality. It is a rule of certainty. The identity of the plaintiff and defendant lies at the very foundation of certainty and safety in judicial proceedings. A failure in this regard would engender a multiplicity of suits to cure the defect. And there is no excuse for uncertainty in a matter so easily rendered certain. A person having a name by which he is known and identified from every other person coming into court, and asking to have a right adjudicated, has no possible reason for not using the name. If he brings his action upon an instrument wherein he is designated by the initial letters of his name or otherwise, not his true name, he must help his true name by averment and proof. The fact that in several of the States special statutes have been enacted authorizing a person to bring an action by the use of the initial letters of his Christian name, when so named in the instrument upon which he sues, and also that within the present century a similar statute has been enacted by the British parliament, adds much force to the conclusion that in the absence of any such statute a party to an action must be designated by the use of his Christian name, Or, if suing upon an instrument wherein he is designated by initial letters of his Christian name, that such name must be aided by averment and proof as to the true name and who is intended thereby.
*612In the case of Jones' Estate, 27 Penn. 336, relied upon by the respondent to show that a judgment rendered against a person as A. Jones was good and valid, and therefore that such a designation in pleading is a sufficient description of a party, is in harmony with the doctrine herein expressed. In that case there was proof to show that by A. Jones, Abel Jones was intended, and by this proof, and not otherwise, was the judgment rendered certain and upheld. The case of Commonwealth v. Gleason, 110 Mass. 66, is not in point. In that case there was a motion to quash the indictment because it was indorsed “A. Burbank, foreman,” the Christian name not being used. Here the person making the in-dorsement, besides the name used, was further designated as “ foreman.” The indorsement by the foreman was the material matter, and -what else he called himself besides foreman was wholly immaterial so long as the indorsement was shown to be by the foreman. No reason is given for the decision, and the statute of Massachusetts, as to the indorsement of the instrument, is not before us. If the record of the court, as it probably did, disclosed the true name of the foreman, then the indorsement by the initial letters of his first name would have been sufficient. 1 Bish. Cr. Proc., § 139, and cases there cited.
The demurrer to the complaint should have been sustained. The judgment is reversed and cause remanded.

Judgment 'reversed.

BNowles, J., concurred.